The judgment of the court was pronounced by
Rost, J.
The plaintiff sues to recover four lots of ground in the possession of the defendant, and has appealed from the judgment rendered against him.
In February, 1832, Oormley and Miller sold the lots to Constantin Kessler. This sale was made on credit, and a mortgage was retained to secure the price. Kessler failed to pay the price, and his vendors sued out an order of seizure and sale. The lots were sold under that order on the 19th August, 1843, and purchased by Louis LeBreton D’ Orgenoy, who was then put in possession by the sheriff. Two of the Jots were subsequently conveyed by D’ Orgenoy to Jacques Charbonnet, and have come to the defendant’s possession by a regular chain of conveyances; the other two lots were acquired by him at the probate sale of D’ Orgenoy’s succession.
The plaintiff claims under a private act from Kessler to him, registered in the office of conveyances for the parish of Jefferson,, on the 21st February, 1848, and alleges that the sheriff’s sale to D’ Orgenoy was null and void, and that Kessler was not divested of his title by it.
Two of the objections alleged by the appellant against the sale are, that there was no judgment authorizing the writ under which the sheriff acted, and that the sale had not been registered in the proper office in the parish of Jefferson.
The writ under which the sale was made was an alias, and it is contended that the order of seizure was a judgment only so far as the original writ was concerned; that it expired when the writ was returned, and that no other writ coxxld issue without a new order of court.
This objection has so often been held unfounded by our predecessors and ourselves, that we deem it unnecessary to do more than refer to some of the cases *408in point. Ursuline Nuns v. Depassau, 2 N. S. 646. Mader v. Fox, 15 L. R. 152. Harrod v. Voorhies, 16 L. R. 256. Fortier v. Zimple, ante p. 53.
We do not think the plaintiff is in a situation in which he could avail himself of the want pf registry.
The other informalities alleged in avoidance of the sheriff’s sale, are all barred by the prescription of five years under the act of 1834, which the defendant has expressly pleaded. 3 R. R. 374.
The alleged fraudulent combination between the sheriff and D’Orgenoy could not, if it existed, affect the defendant, who is a purchaser in good faith, for an adequate consideration which he has paid. It is proper to state, however, that the unfairness of the sale, so far from being proved, is rendered extremely improbable by the fact that Kessler, who attended it, was satisfied with it and made none of the objections now set up.
The defendant has shown as his title, a valid judgment, an execution and a sheriff’s sale. This is sufficient to defeat the plaintiff’s action. Brosnaham v. Turner, 16 L. R. 454, and cases there cited.
The judgment is affirmed, with costs.